DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byerley (US6457505).
	Regarding claim 10, Byerley (Fig 1-3, 35-37) discloses an apparatus for a building drum comprising:
a first and second hub ("end subsystems" (13, 13')),
wherein each hub has a bead receiving mechanism ("bead lock shoes" (400)),
and wherein each hub is mounted on a sliding sleeve ("cylindrical body portion" (230)),
and wherein each sliding sleeve is mounted on an inner sleeve ("tubular slide members" (102, 104)) that is mounted on a central shaft ("central drive shaft" (14)),

	Regarding claim 11, Byerley discloses all limitations of claim 10 as set forth above. Additionally, Byerley discloses that the drum includes a bead lock mechanism (“bead lock piston” (298)).

Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakajima (US5164035).
	Regarding claim 10, Nakajima (Fig 1) discloses an apparatus for a building drum comprising:
a first and second hub (comprising of the components on “first sliders” (6)),
wherein each hub has a bead receiving mechanism ("support member assembly" (19)),
and wherein each hub is mounted on a sliding sleeve ("second slider" (10)),
and wherein each sliding sleeve is mounted on an inner sleeve ("first sliders" (6)) that is mounted on a central shaft ("screw threads" (4)),
and wherein each hub is freely slidable on said inner sleeve in the axial direction (C4 L25-38).
	Regarding claim 11, Nakajima discloses all limitations of claim 10 as set forth above. Additionally, Byerley discloses that the drum includes a bead lock mechanism (comprising of "cylinder chamber" (20), "piston" (21), and "roller" (23)).

Claim Rejections - 35 USC § 103
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Byerley (US6457505) in view of Appleby (US4325764).
	Regarding claim 1, Byerley discloses a tire building drum comprising:
a first and second hub ("end subsystems" (13, 13')) wherein each hub is mounted on a central shaft of the second stage tire building drum ("central drive shaft" (14));

and a sliding sleeve ("cylindrical body portion" (230)) is mounted onto the inner sleeve, wherein each of the sliding sleeves has a bead receiving mechanism ("bead lock shoes" (400)) and wherein each bead receiving mechanism has a bead locking mechanism ("bead lock piston" (298)), and wherein each of the sliding sleeves and each bead receiving mechanism is freely slidable on said inner sleeve in the axial direction (Fig 2, 3a-3e, C9 L67-C10 L3).
	However, Byerley does not explicitly disclose that the bead locking mechanism utilizes a bead pressure in the range of 0 to less than 5 bars.
	Within the same art as Byerley, Appleby teaches a tire building drum that makes use of bead locking mechanisms (“bead seat assemblies” (47, 48)). In particular, Appleby teaches the use of a pressure regulator (73) to control the bead pressure. Appleby also teaches that to avoid distorting tire components, it’s recommended that the bead pressure be regulated at low pressures such as at 30 psi (~2 bar) (C5 L17-31).
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the pressure range of Appleby with Byerley. One would have been motivated to do so to avoid damaging tire components.
	Regarding claim 2, modified Byerley teaches all limitations of claim 1 as set forth above. Additionally, Byerley teaches that each bead receiving mechanism includes one or more bead segments ("bead lock shoes" (400)).
	Regarding claim 3, modified Byerley teaches all limitations of claim 2 as set forth above. Additionally, Byerley teaches that each bead segment has a curved pocket ("annular recess" (416), Fig 35, 37).
.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US5164035) in view of Appleby (US4325764).
	Regarding claim 1, Nakajima discloses a second stage tire building drum comprising:
a first and second hub (comprising of the components on “first sliders” (6)) wherein each hub is mounted on a central shaft of the second stage tire building drum ("screw threads" (4));
wherein each hub has an inner sleeve ("first slider" (6)) that is mounted on the central shaft,
and a sliding sleeve ("second slider" (10)) is mounted onto the inner sleeve, wherein each of the sliding sleeves has a bead receiving mechanism ("support member assembly" (19)) and wherein each bead receiving mechanism has a bead locking mechanism (comprising of "cylinder chamber" (20), "piston" (21), and "roller" (23)), and wherein each of the sliding sleeves and each bead receiving mechanism is freely slidable on said inner sleeve in the axial direction (C4 L25-38, Fig 1 as the bead mechanism is supported on the second slider).
	However, Nakajima does not explicitly disclose that the bead locking mechanism utilizes a bead pressure in the range of 0 to less than 5 bars.
	Within the same art as Nakajima, Appleby teaches a tire building drum that makes use of bead locking mechanisms (“bead seat assemblies” (47, 48)). In particular, Appleby teaches the use of a pressure regulator (73) to control the bead pressure. Appleby also teaches that to avoid distorting tire components, it’s recommended that the bead pressure be regulated at low pressures such as at 30 psi (~2 bar) (C5 L17-31).

	Regarding claim 2, modified Nakajima teaches all limitations of claim 1 as set forth above. Additionally, Nakajima teaches that each bead receiving mechanism includes one or more bead segments ("support segment" (17)).
	Regarding claim 3, modified Nakajima teaches all limitations of claim 2 as set forth above. Additionally, Nakajima teaches that each bead segment has a curved pocket (Fig 1).
	Regarding claim 7, modified Nakajima teaches all limitations of claim 3 as set forth above. Additionally, Nakajima teaches that the curved pocket is concave (Fig 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US5164035) and Appleby (US4325764) in view of Tokunaga (US20050274449).
	Regarding claim 9, modified Nakajima teaches all limitations of claim 1 as set forth above. However, modified Nakajima does not explicitly teach that the drum further includes a shaping plate mounted on each hub.
	Similar to Nakajima, Tokunaga teaches a drum used in tire manufacturing. In particular, Tokunaga teaches that each hub of the drum can include a shaping plate (“rigid support member” (10a, 10b)). One benefit of the shaping plate is to help support the carcass during manufacture, resulting in improved durability of the bead portion ([0007-8]).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the rigid support members (10a, 10b) of Tokunaga with modified Nakajima. One would have been motivated to do so to increase bead portion durability.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giletta (US3409490) discloses a tire manufacturing drum in which each hub comprises of a shaping plate (“bells” (33, 34)) to ensure the tire’s desired shape (C7 L33-41).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749